Citation Nr: 1705164	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  10-19 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether the reduction of the disability rating for right knee laxity, from 30 percent to zero percent, effective April 1, 2010, was proper.

2.  Entitlement to a disability rating for right knee laxity in excess of 10 percent from April 1, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran served on active duty from October 1960 to August 1984.  

This matter comes before the Board of Veterans' Appeals (Board) from November 2009 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The Veteran was afforded a RO hearing in September 2010. 

In January 2014, the Board decided that the RO's decision to reduce the rating for right knee laxity from 30 percent disabling to zero percent disabling, effective April 1, 2010, was proper.  The Board also remanded to the RO the issues of (i) entitlement to service connection for a sinus disorder and allergies, (ii) entitlement to a rating in excess of 30 percent for a right hip disability, (iii) entitlement to a rating in excess of 20 percent for a right ankle disability, (iv) entitlement to a rating in excess of 10 percent for right knee arthritis, (v) entitlement to ratings for right knee laxity in excess of 30 percent prior to April 1, 2010, and in excess of zero percent thereafter.

The Veteran appealed the Board's decision on the reduction issue to the United States Court of Appeals for Veterans Claims (Court) which, in October 2014, on the basis of an October 2014 partial Joint Motion for Remand (Joint Motion), vacated the decision regarding the reduction of the disability rating for right knee laxity and remanded the matter to the Board for further action.

Upon return, the Board issued a decision in January 2015 denying (i) entitlement to a rating in excess of 20 percent for the right ankle disability and (ii) entitlement to a right hip disability in excess of 30 percent prior to March 6, 2014, and in excess of 50 percent thereafter.  The Veteran appealed the Board's decision to the Court which, in September 2015, on the basis of an August 2015 partial Joint Motion, vacated the decision regarding entitlement to a rating in excess of 30 percent for a right hip disability prior to March 6, 2014, and remanded the matter to the Board for further action.  The Court did not disturb the Board's decision regarding entitlement to a rating in excess of 50 percent for a right hip disability after March 6, 2014, or the right ankle rating claim.

The Board again denied this appeal in a March 2016 decision.  The Veteran then appealed the Board's decision to the Court, which issued an order in November 2016 granting an October 2016 Joint Motion for Partial Remand (JMPR) filed by the Veteran and VA's Office of the General Counsel ("the parties").  The Court's order remanded the matter for action consistent with the terms of the JMPR.  The parties to the JMPR stated that the Veteran was not appealing the following issues:  the grant of a separate 10-percent rating for limitation of right knee extension; the grant of a 50-percent rating for a right hip disability; the denial of service connection for allergies; and the denial of a rating in excess of 10 percent for right knee arthritis. 

In its March 216 decision, the Board also remanded the issue of service connection for a sinus disorder other than allergies.  Upon remand, the RO addressed the claim and issued a supplemental statement of the case (SSOC) in February 2017.  At present, that issue has not been re-certified to the Board for appellate disposition.  Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35.  However, when an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).  

As the required notifications have not been sent in regard to the remanded claim, the Board declines to take any further action on that issue at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The June 2009 VA examination report provides an insufficient basis to reduce the Veteran's right knee laxity disability rating to zero percent, but a comparison of the March 2005 and June 2009 VA examinations discloses improvement of the Veteran's right knee laxity to the 10 percent level, but not greater.

2.  The Veteran's right knee laxity was manifested, at most, by no more than slight subluxation or instability.  


CONCLUSIONS OF LAW

1.  The reduction of the disability rating for right knee laxity from 30 percent effective April 1, 2010 was proper, but only to a 10 percent rating.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5257 (2016).

2.  From April 1, 2010, the criteria for assignment of a rating for right knee laxity in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Veteran disagrees with a January 2010 rating decision that reduced the rating for his service-connected right knee laxity from 30 percent disabling to zero percent disabling effective April 1, 2010.  He contends that symptoms associated with his disability had not improved and that the reduction to a zero percent rating was not warranted.

The Board previously found in this appeal that the RO's reduction of the 30 percent rating for right knee laxity was improper to the extent that a reduction to only 10 percent disability rating was proper.  The Board also found that a rating no higher than 10 percent for that disability was warranted effective from April 1, 2010.  

The parties to the October 2016 JMPR agreed that, in discussing evidence of improvement (a June 2009 VA examination), the Board did not discuss whether the improvement shown was likely to be maintained under the ordinary conditions of the Veteran's life.  The parties further agreed that the issue involving entitlement to a rating in excess of 10 percent for right knee laxity for the period beginning April 1, 2010, is inextricably intertwined with the reduction issue. 

To the extent feasible, the Board below will reinstate its prior determination by replicating the same language in its prior decision.  This is nonprejudicial to the Veteran because the Board has again reviewed the evidence in this case with particular focus on the concerns raised in the October 2016 JMPR.  See Castellano v. Shinseki, 25 Vet. App. 146 (2011); see also Mathews v. McDonald, No. 15-1787, 2016 WL 5957041, at *6 (U.S. Vet. App. Oct. 14, 2016).

I.  Reduction-Right Knee Laxity

Due Process

Pursuant to 38 C.F.R. § 3.105 (e), where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105 (e). 

By way of history in this case, the RO in in June 2005 granted service connection for right knee laxity and assigned an initial 10 percent disability rating under Diagnostic Code 5257 effective November 22, 2004.  In October 2006, the RO increased the rating to 30 percent also under Diagnostic Code 5257, effective from April 27, 2006.

In April 2009, the Veteran filed a claim for an increased rating.  In a November 2009 rating decision, the RO proposed to reduce the disability rating from 30 to zero percent disabling.  A copy of this decision was sent to the Veteran in November 2009.  A letter sent with the rating decision informed the Veteran that he would be afforded 60 days for the presentation of additional evidence to show that compensation payments should be continued at the 30 percent level and that he could request a predetermination hearing.  In response, the Veteran submitted a statement in November 2009, which indicates that he did not believe the rating should be reduced.  A hearing was not requested at that time.  The RO promulgated the reduction in a January 2010 rating decision, effective April 1, 2010.  The Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105.  As such, the RO's reduction of the Veteran's right knee laxity was procedurally in accordance with the provisions of 38 C.F.R. § 3.105.

Improvement

The issue remaining is whether the reduction was proper based upon the evidence of record.

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  In cases where a rating has been in effect for 5 years or more, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life even if material improvement in the physical or mental condition is clearly reflected.  Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  Moreover, a rating that has been in effect for 5 years or more may not be reduced on the basis of only one examination in cases where the disability is the result of a disease subject to periodic or episodic improvement.  38 C.F.R. § 3.344(a).  The 5-year period is calculated from the effective date of the rating to the effective date of the reduction.  Brown v. Brown, 5 Vet. App. 413, 419 (1993).  These requirements, however, do not apply to ratings that have not continued for long periods at the same level (five years or more) or to disabilities which have not become stabilized and are likely to improve.  Rather, in such cases, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  

Without regard to whether a rating has been in effect for five years or more, a rating reduction is warranted only where the evidence contains thorough medical examinations demonstrating an actual improvement in disability.  See 38 C.F.R. § 4.13.  In other words, the provisions of 38 C.F.R. §§ 4.2 and 4.10 require that "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Brown, 5 Vet. App. at 421.

Moreover, reports of examination must be interpreted in the light of the whole evidentiary history and reconciled with the various reports into a consistent picture, so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  "[T]he Board must 'establish, by a preponderance of the evidence and in compliance [with] 38 C.F.R. § 3.344, that a rating reduction is warranted.'"  Green v. Nicholson, 21 Vet. App. 512 (2006).

Here, a 10 percent rating was in effect from November 22, 2004, through April 26, 2006, and a 30 percent rating was in effect from April 27, 2006, to March 31, 2010. 

As a minimum 10 percent rating was in effect from November 22, 2004, through March 31, 2010, which is more than five years, § 3.344(a) and (b) governs the propriety of any reduction to zero percent.  Furthermore, as a 30 percent rating was in effect from April 27, 2006, to March 31, 2010, which is less than five years, § 3.344(c) governs the propriety of any reduction to 10 percent.  (Acknowledging and adequately discussing these two standards formed the basis of the October 2014 Joint Motion.)

The Veteran's right knee laxity is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under this diagnostic code, a 30 percent rating is warranted for severe, recurrent subluxation or lateral instability.  A rating of 20 percent is warranted for moderate, recurrent subluxation or lateral instability, and a rating of 10 percent is warranted for slight, recurrent subluxation or lateral instability.

The primary basis for the award of the initial 10 percent rating for the Veteran's right knee laxity was a VA treatment report, dated April 6, 2005, which showed objective evidence of mild medial collateral ligament laxity of the right knee.  See Rating Decision (October 2006).  The RO noted that the March 2005 VA examination showed complaints of biweekly instability, but no physical evidence of medial or lateral right knee laxity.

The primary basis for the award of the 30 percent rating for the Veteran's right knee laxity was an April 2006 VA examination report.  During the examination, the Veteran reported pain, weakness, and instability in the right knee.  The VA examiner reported significant medial collateral ligament laxity and noted that the Veteran used a double upright hinged lateral unloading brace with patellar opening for the right knee.

Lastly, the primary basis for the reduction to zero percent was the June 2009 VA examination report.  During the examination, the Veteran reported worsening knee pain and functioning, to include falling as a result of knee weakness.  The Veteran reported that he had fallen about once a year and had been wearing a knee brace whenever he walked more than 50 yards.  The Veteran denied dislocation and recurrent subluxation.  The examiner noted fatigability, lack of endurance, flare-ups (biweekly, triggered with prolonged walking).  The examiner reported that the ligamentous structures of the right knee were intact; Lachman test was negative; and that the Veteran was unable to perform the McMurray test because of hip pain.  The VA examiner concluded that medial collateral ligament laxity was not grossly appreciated on examination.  

The June 2009 VA examiner did not complete sections of the report pertaining to whether she reviewed the Veteran's medical records and his past medical history.  As in its prior decision, the Board again finds that the June 2009 VA examination report provides an insufficient basis to reduce the Veteran's disability rating to zero percent.  As discussed herein above, because the Veteran's minimum 10 percent rating was in effect for more than five years, it is governed by § 3.344(a) and (b), which provides, in pertinent part, that a reduction is valid only if, after a review of the entire record of examinations and the medical-industrial history, it is based upon an examination that is at least as complete as the examination that formed the basis for the original rating.  See Kitchens, 7 Vet. App. at 324.  

Critically, the evidence suggests that the June 2009 VA examination report was not based upon review of the claims file or the Veteran's medical records.  Specifically, the section of the examination pertaining to the medical history review was left blank and a contemporaneous VA audiological examination shows that the claims file was unavailable.  Additionally, the VA examiner did not indicate whether the Veteran's disability had improved or cite any prior medical evidence, let alone address whether any improvement would be maintained under the ordinary conditions of life.  

On this basis, the Board finds no clear, material improvement to a noncompensable level between the VA examinations in June 2009 and March 2005, the time the 10 percent rating was assigned.  Both reports show subjective reports of falling and instability, but no objective evidence of collateral ligament laxity.  Accordingly, the deficiencies in the June 2009 VA examination coupled with the uncertainty of material improvement in the Veteran's disability to a noncompensable level, the Board again finds that a reduction from 30 to zero percent was not proper under 38 C.F.R. § 3.344 (a) and (b).

Although the reduction to a noncompensable level was not proper, the Board once more finds that the June 2009 VA examination provides a sufficient basis to reduce the Veteran's disability rating to the prior 10 percent disability rating effective April 1, 2010. 

As discussed above, because the Veteran's 30 percent rating was in effect for less than five years, it is governed by § 3.344(c), which provides that a reexamination disclosing improvement is sufficient to warrant a reduction.  Here, the June 2009 VA examination discloses improvement of the Veteran's right knee laxity since the 30 percent rating was assigned. 

First, the April 2006 VA examination report, which served as the basis for the 30 percent rating, shows that the Veteran had significant medial collateral ligament laxity.  In contrast, the June 2009 VA examination report showed no collateral ligament laxity.  Because the former laxity was no longer evident, this June 2009 finding is significant evidence of an improvement.  

Second, and more importantly, the evidence demonstrates an actual improvement under the ordinary conditions of daily life.  At the April 2006 VA examination, the Veteran reported pain, weakness, and instability in the right knee, limiting him daily.  He had a new right knee double upright hinged lateral unloading brace with patellar opening which helped to support the right knee and enabled him to walk only a short distance.  The VA examiner noted that the Veteran "cannot do much" and "cannot walk much either."  His gait was slow, protected, and abnormal ... The VA examiner concluded that the Veteran's functions were severely limited at that time with arthritis in the joint.  

By the time of the June 2009 VA examination, however, the Veteran complained of recently starting to fall as a result of the right knee weakness  He had fallen about once a year and had been wearing his right knee hinged brace whenever he had to walk greater than 50 yards.  This prevented his knee from buckling and him from falling.  He had pain a few times per week, mostly with weight bearing, and occasional swelling.  He would also feel unstable with walking greater than 50 yards and had to go slowly on stairs.  

Thus, where the Veteran was "severely limited" in April 2006, such that he could only walk a short distance and was limited daily, by June 2009, he was having pain only a few times per week, was falling only once per year, and could walk greater than 50 yards even though he had a feeling of instability.  This shows an improvement.  As the Board previously explained, the potential deficiencies in the June 2009 VA examination identified above when applying 3.344(a) and (b) are not sufficient to undermine the showing of improvement under 3.344(c).  An inability for claims file review by the examiner does not change the objective examination results set forth in the report, nor does it diminish the contemporaneous functional limitations on the Veteran's daily life as he was reporting them at the time.

Shortly before the June 2009 VA examination, the Veteran wrote a supporting statement in April 2009.  He complained of walking with a limp; needing to wear a knee brace to avoid falling; taking medication for pain; and interference with walking, including being unable to run and needing to avoid.  The Board notes that the symptoms he described in this statement are materially the same as those he reported at the June 2009 VA examination.  

Next, by the time of a November 2010 VA examination, the Veteran reported right knee daily pain, weakness, giving way after walking 50 feet, and intermittent locking.  He was still able to walk 50 feet.  He denied dislocation or subluxation.  The VA examiner concluded that the Veteran had moderate functional impairment due to the right knee condition.  Thus, where the Veteran was "severe limited" in April 2006, he was only moderately limited in November 2010 even with daily pain and giving way after walking 50 feet.  

Private medical records from June 2012 and February 2013 show that he was walking with a normal gait at those times.  This evidence is probative because it reflects disinterested observations of the Veteran's gait.  Accordingly, where the Veteran reported a more severe disability picture at the VA examinations, these disinterested observations tend to indicate a much lower degree of severity under the ordinary conditions of daily life.  

More recently, at a March 2014 VA examination, the Veteran reported that his knee had given out in the past with walking, but he wore the knee brace "at times," which "seems to help."  He also used a cane most of the time for support, and could walk only 100 feet without the cane.  Thus, where the Veteran previously needed to wear his brace all the time, he was only wearing it "at times" by March 2014.  He was also able to walk 100 feet where previously he could only walk 50 feet.  Finally, his knee had only given out "in the past," which appears to be less often than the one time per year he previously reported.  Accordingly, the March 2014 VA examination shows a continued improvement under the ordinary conditions of daily life.  

Finally, the Veteran underwent emergency room treatment for an unrelated condition in April 2015.  At that time, he reported that he had become unable to walk one mile around the mall during the prior three months.  This limitation was due to an unrelated medical condition.  However, this statement is significant because it shows appears to be an unbiased reflecting that he had been able to walk up to one mile until approximately January 2015.  Being able to walk one mile is a much greater distance than the 50 or 100 feet he had previously reported.  Accordingly, his April 2015 statement is further evidence indicating an improvement since April 2006.

Although this recent evidence was created after the reduction, and in some cases several years later, the evidence serves to inform the Board of the continued improvement to the level of a 10 percent rating when considering the improvement in the disability under the ordinary conditions of daily life

More generally, the Board notes that the Veteran is competent to report symptoms in the realm of his personal experience, such as weakness, pain, and falling, and the impact of these symptoms on his daily life.  Accordingly, when taking his lay statements into account, an improvement in the disability under the ordinary conditions of daily life is shown.  As shown, however, a comparison of his statements at the VA examinations with his statements or actions in other contexts indicates a degree of symptoms amplification at the VA examinations.  Thus, there is some basis to diminish the credibility of such assertions.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Moreover, an opinion regarding the severity of collateral ligament laxity is complex, especially where, such as here, a Veteran has multiple pathologies affecting the right leg joints, including those in the ankle, hip, and knee.  Medical expertise is needed to determine whether the Veteran's reported weakness, pain, and falling are attributable to his right knee collateral ligament laxity, right hip arthritis, or right knee arthritis, all of which are service-connected.  The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  To the contrary, an April 2006 statement, for instance, shows that the Veteran attributed his limitations, which were due to the right hip, to his entire right leg, including needing a cane to walk.  Accordingly, he has not demonstrated the ability to competently distinguish the functional impairments resulting solely from his right knee from those involving his right ankle and right hip.  His testimony, therefore, is of little probative value.  

Thus, notwithstanding the Veteran's opinion that his right knee laxity worsened since the April 2006 VA examination, a comparison of the April 2006 and the subsequent evidence discloses an actual improvement in the disability, including under the ordinary conditions of daily life.  Accordingly, the Board finds that a reduction to 10 percent effective April 1, 2010, is proper.

II.  Increased Rating

As detailed above, the Board has determined that the reduction in the rating for right knee laxity was proper, but only to 10 percent rating level, effective April 1, 2010.  Therefore, the remaining issue is whether a rating for right knee laxity in excess of 10 percent is warranted from April 1, 2010.

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102 , 4.3. 

The Veteran's right knee laxity has been rated under Diagnostic Code 5257.  Under Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.

In applying the diagnostic criteria to the facts of the Veteran's case, the Board finds that a rating higher than 10 percent is not assignable.  Although the Veteran reports giving way and instability, the medical examiners consistently agreed that there was no evidence of right knee instability at any time during the pendency of the appeal, let alone moderate instability needed for the next higher rating. 

The Board wishes to highlight the November 2010 VA examiner's conclusion that the Veteran had moderate functional impairment due to his right knee condition.  This assessment was based on a combination of his entire right knee disabilities and not just instability.  Accordingly, this is not an indication of a moderate disability picture under Diagnostic Code 5257.  

As discussed above, the Board finds that the VA examiners' opinions regarding instability are more probative than that of the Veteran due to their medical training and expertise, and that their opinions are based on objective physical examination testing.  

Accordingly, the Board finds that the preponderance of evidence affirmatively shows no moderate instability/laxity since April 1, 2010.  Therefore, the criteria for a rating in excess of 10 percent have not been met.

Referral for consideration of an extraschedular rating is also not warranted.  The Veteran's service-connected right knee disability is manifested by signs and symptoms such as limitation of motion; fatigability; pain; and disturbance of motion, which impairs his ability to stand, walk, twist, run, and climb.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee provide disability ratings on the basis of arthritis, instability, limitation of motion, and prosthesis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5054, 5257, 5260, 5261.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing, walking, twisting, running, and climbing.  In short, there is nothing exceptional or unusual about the Veteran's right knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

As the schedular rating criteria reasonably describe the severity and symptoms of the Veteran's right knee disability, referral for extraschedular consideration is not required and the analysis stops.  


ORDER

The reduction of the disability rating for right knee laxity to zero percent, effective April 1, 2010, was not proper; restoration of a 10 percent rating for right knee laxity effective April 1, 2010, is granted.

A rating for right knee laxity in excess of 10 percent from April 1, 2010, is denied.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


